Order entered March 11, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00470-CV

JOHN DOE I, INDIVIDUALLY AND AS NEXT FRIEND OF JOHN DOE II, A MINOR,
                             Appellants

                                             V.

    RIPLEY ENTERTAINMENT, INC. AND JIM PATTISON U.S.A., INC., Appellees

                     On Appeal from the 44th Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. DC-15-07174

                                         ORDER
       Before the Court is appellants’ March 8, 2019 unopposed motion for leave to file an

amended notice of appeal. We GRANT the motion. Appellants shall file, within five days of

the date of this order, an amended notice of appeal from the trial court’s judgment signed on

February 26, 2019.


                                                    /s/   ERIN A. NOWELL
                                                          JUSTICE